NOTICE OF ALLOWABILITY
This notice is responsive to Applicant’s remarks/amendments filed 3/14/2022 with a request for continued examination. 

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris on 3/18/2022 based upon an initial call 3/17/2022.
The application has been amended as follows: 
Please amend claim 1 to read:
1. (Currently Amended) A substrate processing apparatus comprising:
	a process chamber configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein; 
	a source gas supplying device configured to supply a source gas to the process chamber; 
	an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber;
	a plasma generating device configured to generate a given plasma in the process chamber, the plasma generating device using a single power source; [[and]]
	a heating device configured to heat the substrate; and
	a controller configured to:
	(a) slim the pattern in the process chamber using a first oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less;
	(b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and
	[[(b)]](c) form an oxide film on the slimmed pattern and the thin film in the process chamber by adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using a second oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device while causing the heating device to heat the substrate at the second temperature, the adsorbing the source gas and the oxidizing the source gas being performed alternately, and generating the second oxygen-containing gas plasma being performed intermittently.

Please amend claim 19 to read:
19. (Currently Amended) The substrate processing apparatus according to claim 1, further comprising: 
	a purge gas supplying device configured to supply a purge gas to the process chamber; 
wherein the controller is configured to:
	[[(c)]](d) purge the process chamber between the slimming of the pattern and the forming of the oxide film.

Please amend claim 20 to read:
20. (Currently Amended) The substrate processing apparatus according to claim 1, further comprising: 
	an evacuation device configured to evacuate a remaining gas from the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) evacuate the remaining gas from the process chamber between the slimming of the pattern and the forming of the oxide film. 

Please amend claim 26 to read:
26. (Currently Amended) A substrate processing apparatus comprising:
	a process chamber configured to process a substrate including a pattern on a thin film, the pattern having lines and spaces therein; 
	a source gas supplying device configured to supply a source gas to the process chamber; 
	an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber;
	a plasma generating device configured to generate a given plasma in the process chamber, the plasma generating device using a single power source; [[and]]
	a heating device configured to heat the substrate; and

	(a) slim the pattern in the process chamber using a first oxygen-containing gas plasma using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; [[and]]
	(b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and
	[[(b)]](c) form an oxide film on the slimmed pattern and the thin film in the process chamber by adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using a second oxygen-containing gas plasma while causing the heating device to heat the substrate at the second temperature, the first oxygen-containing gas plasma and the second oxygen-containing gas plasma being generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device, the adsorbing the source gas and the oxidizing the source gas being performed alternately, and generating the second oxygen-containing gas plasma being performed intermittently.

Please amend claim 44 to read:
44. (Currently Amended) The substrate processing apparatus according to claim 26, further comprising: 
	a purge gas supplying device configured to supply a purge gas to the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) purge the process chamber between the slimming of the pattern and the forming of the oxide film.

Please amend claim 45 to read:
45. (Currently Amended) The substrate processing apparatus according to claim 26, further comprising: 
	an evacuation device configured to evacuate a remaining gas from the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) evacuate the remaining gas from the process chamber between the slimming of the pattern and the forming of the oxide film.

Please amend claim 51 to read:
51. (Currently Amended) A substrate processing apparatus comprising:
	a process chamber configured to process a substrate including a first pattern, the first pattern having a first width and a first height; 
	a source gas supplying device configured to supply a source gas to the process chamber; 
	an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber;
	a plasma generating device configured to generate a given plasma in the process chamber, the plasma generating device using a single power source; [[and]]
	a heating device configured to heat the substrate; and
	a controller configured to:
	(a) trim the first pattern to form a second pattern in the process chamber using a first oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less, the second pattern having a second width and a second height; [[and]]
	(b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and
(c) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using a second oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device while causing the heating device to heat the substrate at the second temperature, the adsorbing the source gas and the oxidizing the source gas being performed alternately, and generating the second oxygen-containing gas plasma being performed intermittently.

Please amend claim 69 to read:
69. (Currently Amended) The substrate processing apparatus according to claim 51, further comprising: 
	a purge gas supplying device configured to supply a purge gas to the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) purge the process chamber between the trimming of the first pattern and the forming of the oxide film.

Please amend claim 70 to read:
70. (Currently Amended) The substrate processing apparatus according to claim 51, further comprising: 
	an evacuation device configured to evacuate a remaining gas from the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) evacuate the remaining gas from the process chamber between the trimming of the first pattern and the forming of the oxide film. 

Please amend claim 76 to read:
76. (Currently Amended) A substrate processing apparatus comprising:

	a source gas supplying device configured to supply a source gas to the process chamber; 
	an oxygen-containing gas supplying device configured to supply an oxygen-containing gas to the process chamber;
	a plasma generating device configured to generate a given plasma in the process chamber, the plasma generating device using a single power source; [[and]]
	a heating device configured to heat the substrate; and
	a controller configured to:
	(a) trim the first pattern to form a second pattern using a first plasma generated by the plasma generating device in the process chamber using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less, the second pattern having a second width and a second height;
	(b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and
	[[(b)]](c) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using an oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device while causing the heating device to heat the substrate at the second temperature, the adsorbing the source gas and the oxidizing the source gas being performed alternately, and generating the second oxygen-containing gas plasma being performed intermittently.

Please amend claim 94 to read:
94. (Currently Amended) The substrate processing apparatus according to claim 76, further comprising: 
	a purge gas supplying device configured to supply a purge gas to the process 
	wherein the controller is configured to:
	[[(c)]](d) purge the process chamber between the trimming of the first pattern and the forming of the oxide film.

Please amend claim 95 to read:
95. (Currently Amended) The substrate processing apparatus according to claim 76, further comprising: 
	an evacuation device configured to evacuate a remaining gas from the process chamber; 
	wherein the controller is configured to:
	[[(c)]](d) evacuate the remaining gas from the process chamber between the trimming of the first pattern and the forming of the oxide film. 

Allowable Subject Matter
Claims 1-100 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: (a) slim the pattern in the process chamber using a first oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the slimmed pattern and the thin film in the process chamber by 
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the single power source (see Fig. 1, power supply #60) and the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

Regarding claim 26, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: (a) slim the pattern using a first oxygen-containing gas plasma using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the slimmed pattern and the thin film in the process chamber by adsorbing the source gas on the slimmed pattern and the thin film and oxidizing the source gas using a second oxygen-containing gas plasma while causing the heating device to heat the substrate at the second temperature” in the context of the other limitations of the claim.
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the single power source (see Fig. 1, power supply #60) and the heating device of the claim (see Fig. 1, 

Regarding claim 51, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: (a) trim the first pattern to form a second pattern in the process chamber using a first oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; the second pattern having a second width and a second height, (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using a second oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device while causing the heating device to heat the substrate at the second temperature” in the context of the other limitations of the claim.
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the single power source (see Fig. 1, power supply #60) and the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.


Regarding claim 76, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: (a) trim the first pattern to form a second pattern using a first plasma generated by the plasma generating device in the process chamber using only the single power source for supplying a first power to the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; the second pattern having a second width and a second height; (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the second pattern in the process chamber by adsorbing the source gas on the second pattern and oxidizing the source gas using an oxygen-containing gas plasma generated by the plasma generating device using only the single power source for supplying a second power to the plasma generating device while causing the heating device to heat the substrate at the second temperature” in the context of the other limitations of the claim.
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the single power source (see Fig. 1, power supply #60) and the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

REJOINDER
Claims 1, 26, 51, and 76 are allowable. Claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures the restriction requirement between inventions B1-B5, as set forth in the Office action mailed on 9/22/2020, is hereby withdrawn and claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The Examiner notes that the restriction requirement between inventions A1 and A2, as set forth in the Office action mailed 9/8/2020, is not withdrawn because each allowable claim requires at least one plasma processing step, where the apparatus of invention A2 does not comprise a plasma-generating component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718